Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 9 are the independent claims under consideration in this Office Action.  
	Claims 2-8 and 10-16 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Referring to claims 1 and 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over () in view Wieneke et al. (DE 3825646 A1).).
          Wieneke et al. disclose the invention as claimed.  Wieneke et al. teach a device for feeding laundry pieces to a mangle.  The mangle would be provided an ironing and dewrinkling procedure to the article or sheet being treated.  The device is taught as including an infeed conveyor arrangement with deflection drums and belts 12, 25 and 26.  The stacked conveyor belts are provided angled to each other and a means 37 is provided for adjusting the gap between the belts.  The article is feed onto the belt 19 and then the front end is gripped by the stacked conveyor belts 25 and 26.  The belts 25 and 26 are driven such that they move faster than belt 12 for providing a assuring unrolling of a turned over front edge and stretching the article (column 5, lines 22-30).  Wieneke et al. teach a chain drive for driving the supporting or driving rollers of conveyor 19 and 25 with the belt 26 being driven by a same drive as belt 25.  Wieneke et al. teach that by choosing different sprockets with different number of teeth, different or slower speeds can be provided for belt 19 relative to 25.  However, Wieneke et al. do 
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the driving of the specific conveyors as being speed controlled by replacing and substituting particular sprockets with specific numbers of teeth allowing one belt to run, at least temporarily, faster than another, or having a different transmission ratio as the other.  Providing this would assure a prevention of “back curling” of the article as it passes between belts 25 and 26.  
ALLOWABLE SUBJECT MATTER
           Claims 1-8 and 11, 13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCabe, Jensen, Allen et al. ‘645 and ‘227 illustrate article feeding apparatus including stacked conveyor arrangement provided for stretching the articles therebetween.  Rauch et al. illustrate a clamp movable faster than a conveyor surface for stretching and removing wrinkles (along with the use of a suction device) to an article as it is fed to an ironer.  




INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 






For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732